Citation Nr: 1402219	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for claimed arthritis of the bilateral knees.

2.  Entitlement to service connection for claimed arthritis of the cervical spine.

3.  Entitlement to service connection for claimed arthritis of the lumbar spine.

4.  Entitlement to service connection for claimed arthritis of the bilateral wrists.

5.  Entitlement to service connection for claimed arthritis of the bilateral shoulders.

6.  Entitlement to service connection for claimed arthritis of the bilateral feet.

7.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the RO.  

A Decision Review Officer (DRO) hearing was held in April 2010.

In December 2012, the Board denied entitlement to a rating in excess of 10 percent for service-connected right ankle sprain residuals.  The issues of service connection for claimed arthritis of the knees, neck, spine, wrists, shoulders and feet and the claim of entitlement to a TDIU rating were remanded for further development.  

In April 2013, the Appeals Management Center (AMC) furnished a Supplemental Statement of the Case addressing the listed issues as well as entitlement to a rating greater than 10 percent for the service-connected right ankle sprain.  

As set forth, as the Board previously denied the claim for an increased rating for the service-connected right ankle disability in December 2012 and the Veteran did appeal that decision, this issue is no longer before the Board for the purpose of appellate review.  

To the extent the Veteran may be seeking an increase for the right ankle disability, the Board refers this issue to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The VBMS and Virtual VA folders have been reviewed.  

The issues of service connection for claimed arthritis of the knees and shoulders and claim of entitlement to a TDIU rating are being remanded to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a chronic cervical spine disorder, to include arthritis, during service or for several years thereafter.

2.  The currently demonstrated cervical spine arthritis is not shown to be due to injury or other event or incident of the Veteran's period of active service, nor is it shown to have been caused or aggravated by the service-connected right ankle disability.  

3.  The Veteran is not shown to have manifested complaints or findings referable to a chronic lumbar spine disorder, to include arthritis, during service or for several years thereafter.  

4.  Any currently demonstrated lumbar spine disorder is not shown to be due to injury or other event or incident of the Veteran's period of active service, nor is it shown to have caused or aggravated by the service-connected right ankle disability.

5.  The Veteran is not shown to have manifested complaints or findings referable to a chronic bilateral wrist disorder, to include arthritis, during service or for several years thereafter.  

6.  The currently demonstrated bilateral wrist arthritis is not shown to be due to injury or other event or incident of the Veteran's period of active service, nor is it shown to have caused or aggravated by the service-connected right ankle disability.  

7.  The Veteran is not shown to have manifested complaints or findings referable to a chronic bilateral foot disorder, to include arthritis, during service or for several years thereafter.  

8.  The currently demonstrated bilateral foot arthritis is not shown to be due to injury or other event or incident of the Veteran's period of active service, nor is it shown to have caused or aggravated by the service-connected right ankle disability.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by cervical spine arthritis is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The Veteran does not have lumbar spine disability, to include any arthritis, is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.  

3.  The Veteran's disability manifested by bilateral wrist arthritis is not due to disease on injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.  

4.  The Veteran's disability manifested by bilateral foot arthritis is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By letter dated in October 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

The Veteran was also provided with notice of how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the April 2013 Supplemental Statement of the Case.  

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records, VA medical center records, identified private records, and employment records.  The Veteran has not specifically identified additional relevant records that need to be obtained.  

Pursuant to the December 2012 remand, the Veteran was afforded VA examinations in January 2013.  These examinations are considered adequate and probative with regard to the issues decided herein.  The examiner reviewed the claims folder and VA records and the proffered opinions included consideration of reported history and objective findings and were supported by adequate rationale.  Further examination is not needed as concerns the wrists, feet, neck, and lumbar spine.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  


Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may be granted for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a). 

Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the chronicity and continuity provisions at 38 C.F.R. § 3.303(b) are for consideration.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

It is now well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F.3d 1339, 1344 (Fed.Cir. 2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir. 2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir. 2009) (rejecting the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

The Veteran asserts that his arthritis of multiple joints is related to military service or his service-connected disability.  He has asserted various theories in support of his claim.  Specifically, that such disability is related to in-service gonorrhea, anthrax vaccines, or service-connected right ankle residual disability.  

In various statements and testimony provided at the DRO hearing, the Veteran has argued that the right ankle arthritis had spread throughout his body or that his compensating for his right ankle problem has affected these other parts of his body.  

While the Veteran has asserted a relationship between currently claimed disability and anthrax vaccinations, he denies having service in the Southwest Asia theater of operations, and such service is not shown in his records.  The undiagnosed illness provisions set forth at 38 C.F.R. § 3.317 are not for application.

The service treatment records include a record of acute medical care (presumed to be dated in September 1990) showing that the Veteran was seen for classic right shoulder and left knee stiffness and pain.  On examination, there was full range of motion without unusual warmth, crepitation or local tenderness.  

The assessment was that of questionable arthritis.  He was given a trial of medication and if complaints proliferated, it was suggested that he be worked up for sarcoid, rheumatoid arthritis, etc.

The service treatment records do not show follow-up treatment or workup, and a diagnosis of multiple joint arthritis was not shown or otherwise confirmed during service.  

The Veteran underwent a VA infectious disease examination in May 2007 when the examiner stated that there was no evidence of active arthritis presently and that reactive arthritis due to previous gonococcal infection was unlikely.  It was further noted that his arthralgias were unrelated to previous gonococcal or non-specific urethritis.  

The medical evidence of record does not show a current diagnosis of rheumatoid or other systemic or infectious arthritis.  Thus, the Board will address the claimed joint conditions individually.  


Cervical spine

The service treatment records do not show complaints or findings related to a cervical spine disorder.  

The Veteran underwent a VA general medical examination in September 1996.  Musculoskeletal complaints related to the neck were not noted.  

In May 1999, the Veteran was seen at VA with complaints related to his neck.  The X-ray studies at that time showed minimal degenerative arthritic changes in the bodies of C5, C6 and C7.  

In May 2000, the Veteran had a normal CT scan of the cervical spine with no evidence of disk herniations or spinal stenosis.  A July 2000 MRI showed chronic disk degeneration and bulging at C5-6 with minimal narrowing of the foramina and flattening of the thecal sac.  No evidence of disk herniation or cord compression was seen.  

The Veteran underwent a VA examination in June 2010.  The diagnosis was that of arthritis of the cervical spine.  Based on the examination and the examiner's review of the record, the arthritis was not found to be related to his right ankle disorder, but was noted to be a natural occurring phenomenon.  

The Veteran most recently underwent a VA cervical spine examination in January 2013.  The Veteran complained of posterior neck pain that started in 1993 or 1994.  The examiner provided the following opinion:

Review of [service treatment records] show[ed] no documentation that this veteran had a cervical spine condition that had its clinical onset during active service or within one year of separation.  Records [were] silent for a cervical spine condition until 5/27/99 when he complained of muscle spam (sic) in his posterior neck.  There [was] no documented nexus between this veteran's cervical spine condition and a related event or incident of active service, to include any in-service gonorrhea or anthrax vaccine.  There [was] no evidence that this veteran's cervical spine condition was caused or aggravated [...] by the service-connected right ankle disability.  Therefore, this veteran's current cervical spine condition [was] less likely as not due [to] caused by or a result of any condition while [in] his military service.  

On review, the claim of service connection for the cervical spine arthritis must be denied.  

The Veteran is not shown to have had a chronic cervical spine disorder during service or for several years thereafter; and there is no evidence of cervical spine arthritis manifested to compensable degree within one year following discharge from service.  

Additionally, the evidence does not establish that current cervical spine arthritis is related to an event or incident of the Veteran's period of active service or was caused or aggravated by a service-connected disability.  

In making this determination, the Board has considered the Veteran's lay contentions as to onset and etiology.  The Veteran's assertions, however, are not supported by the overall evidence and do not serve to outweigh the January 2013 medical opinion of record.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Lumbar spine

The service treatment records do not show complaints or findings related to the a lumbar spine disorder.  

The Veteran underwent a VA general medical examination in September 1996.  Musculoskeletal complaints related to the low back were not noted.  

The records dated in June 2001 showed complaints of muscle spasm in the lower back.

In May 2005, the Veteran underwent x-ray examination of the lumbar spine.  The reason for the examination was to rule out any pathology.  No significant degenerative changes or spondylolisthesis was noted.  

A December 2008 VA record shows that the Veteran was seen with complaints of low back pain for a week.  Diagnosis was that of low back pain.  The X-ray studies at that time were normal.  

The Veteran underwent a VA lumbar spine examination in January 2013.  He reported having chronic lower back stiffness and occasional pain.  The X-ray studies of the lumbar spine were apparently available and did not document arthritis.  

Following examination and review of the claims folder and VA records, the examiner stated:

Review of [service treatment records] show[ed] no documentation that this veteran had a lower back condition that had its clinical onset during active service or within one year of separation.  Records [were] silent for a lower back condition until 6/4/01 when he complained of muscle spasm in his lower back.  There [was] no documented nexus between this veteran's lower back condition and a related event or incident of active service, to include any in-service gonorrhea or anthrax vaccine.  There [was] no evidence that this veteran's lower back condition was caused or aggravated [...] by the service-connected right ankle disability.  Therefore, this veteran's current lower back condition [was] less likely as not due [to] caused by or a result of any condition while [in] his military service.  

On review, the claim of service connection for a low back disorder must be denied.  

Initially, the Board notes that there does not appear to be a confirmed diagnosis of lumbar spine arthritis.  To the extent that lower back strain has been noted, the Board concedes evidence of current disability.  

Notwithstanding, the Veteran is not shown to have had a chronic lumbar spine disorder during service or for several years thereafter; and there is no evidence that lumbar spine arthritis was manifested to compensable degree within one year following discharge from service.  

Additionally, the evidence does not establish that any current lumbar spine disorder is related to active service or service-connected disability.  In making this determination, the Board has considered the Veteran's lay contentions as to onset and etiology, but finds they are not sufficient to outweigh the January 2013 medical opinion of record that was based on a thorough review of the record.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Bilateral wrists 

The service treatment records do not show complaints or treatment related to a bilateral wrist disorder.  

The Veteran underwent a VA general medical examination in September 1996.  Musculoskeletal complaints related to the wrists were not noted.  

The VA x-ray studies taken in November 2004 showed minimal degenerative arthritic changes of the left wrist joint.  

Bilateral wrist x-ray studies dated in August 2006 showed moderate degenerative arthritic changes of both wrists.  

The Veteran underwent a VA wrist examination in January 2013.  He reported having chronic pain and weakness of the wrists.  He was not seen in service for a wrist condition.  

The X-ray studies were noted to show arthritis of both wrists.  The examiner provided the following opinion:

Review of [service treatment records] show[ed] no documentation that this veteran had a wrist(s) condition that had its clinical onset during active service or within one year of separation.  Records [were] silent for a wrist condition until 10/25/04 when he complained of wrist pain.  There [was] no documented nexus between this veteran's wrists condition and a related event or incident of active service, to include any in-service gonorrhea or anthrax vaccine.  This veteran's wrist condition was not caused or aggravated [...] by the service-connected right ankle disability.  Therefore, this veteran's current wrists condition [was] less likely as not due [to] caused by or a result of any condition while [in] his military service.  

On review, the claim of service connection must be denied.  The Veteran is not shown to have had a chronic bilateral wrist disorder during service or for several years thereafter; and there is no evidence of bilateral wrist arthritis manifested to compensable degree within one year following discharge from service.  

Additionally, the evidence does not establish that current bilateral wrist disability is related to an event or incident of the Veteran' period of active service or was caused or aggravated by a service-connected disability.  

In making this determination, the Board has considered the Veteran's lay contentions as to onset and etiology, but finds that they do not outweigh the January 2013 medical opinion of record.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


Bilateral feet

In April 2005, the Board denied service connection for bilateral pes planus.  The Veteran did not appeal this decision.  Considering the Veteran's contentions, the current claim appears to be limited to arthritis of the feet.  

The service treatment records show that the Veteran was seen in February 1989 with complaints of right foot follow up.  It was noted that he was seen in January and diagnosed with a grade II injury.  The January injury appeared to have been a right ankle sprain.  In March 1990, right foot and ankle x-ray studies were taken.  The X-ray study of the right foot was unremarkable.  

The Veteran underwent a VA ankle examination in September 1996.  Complaints related to the feet were not noted.  

The Veteran underwent a VA fee basis foot and ankle examination in April 2004.  

The Veteran underwent a VA foot examination in June 2010.  Examination of the feet was described as normal.  The examiner stated that no diagnosis of arthritis of the feet had been noted and that foot pain was not likely related to his right ankle, but was a natural occurring phenomenon.  

A review of the claims folder includes VA X-ray studies showing degenerative arthritis of the feet.  As such, the June 2010 examination is thought to be based, in part, on inaccurate facts and thus, the opinion is not considered probative.  

The podiatry records dated in August 2012 included an assessment of recent onset of plantar fasciitis and distal plantar fasciitis left foot.  The X-ray findings of degenerative changes are also shown.  

The Veteran most recently underwent a VA foot examination in January 2013.  The Veteran reported having chronic pain in the arches of his feet since 1988.  The examiner recorded a diagnosis of foot sprain in 1988.

The examiner discussed relevant service records and stated:

There [was] no documented nexus between this veteran's feet condition and a related event or incident of active service, to include any in-service gonorrhea or anthrax vaccine.  There [was] no clear evidence that this veteran's feet condition was caused or aggravated [...] by the service-connected right ankle disability.  Therefore, this veteran's current feet condition [was] less likely as not due [to] caused by or a result of any condition while [in] his military service.  

On review, the claim of service connection must be denied.  The Veteran is not shown to have had a chronic bilateral foot disorder during service or for several years thereafter.  There is no evidence of bilateral foot arthritis manifested to compensable degree within one year following discharge from service.  

Additionally, the evidence does not establish that current bilateral foot arthritis is related to an event or incident of his active service or was caused or aggravated by a service-connected disability.  

In making this determination, the Board has considered the Veteran's lay assertions as to in-service onset and continuing symptoms but does not find them sufficiently probative in light of the objective findings of record.  

Similarly, the Veteran's contentions as to etiology do not outweigh the January 2013 medical opinion of record.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

As to all issues decided herein, the Board has considered the articles submitted by the Veteran as to gonorrhea and infectious arthritis.  The referenced articles are general in nature and not specific to the facts of this particular case.  

Thus, the articles are of limited probative value and do not serve to establish a nexus between service and any currently diagnosed disability.  See Mattern v. West, 12 Vet. App. 222 (1999).  



ORDER

Service connection for arthritis of the cervical spine is denied.

Service connection for claimed arthritis of the lumbar spine is denied.

Service connection for arthritis of the bilateral wrists is denied.  

Service connection for arthritis of the bilateral feet is denied.  


REMAND

Bilateral knees

On review, additional examination is needed as to the claimed right and left knee conditions.  The January 2013 report indicates that there is x-ray evidence of arthritis, but does not indicate whether this is the right, left, or both knees.  

Further, findings pertaining to the right knee are not provided and the medical opinion appears to address only the left knee.  


Bilateral shoulders

Additional examination is also needed as to the claimed right and left shoulder conditions.  First, the January 2013 examination did not include any findings pertaining to the left shoulder or provide a specific opinion as to that issue.  The Board notes that the record contains evidence of left shoulder tendonitis.

Second, the report states that imaging studies were performed but no arthritis was documented.  Review of the claims folder shows that December 2000 X-ray studies of the right shoulder were suggestive of early degenerative arthritic changes.  

Thus, it appears the opinion as to the right shoulder may have been based on inaccurate facts.


TDIU

This issue must be deferred pending further action on the service connection issues remanded herein.  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take all indicated action to obtain any relevant treatment records from the VA Medical Center in Cleveland, Ohio, for the period from January 2013 to the present.  All records obtained should be associated with the claims folder or Virtual VA folder.  

2.  The RO should have the Veteran scheduled for another VA examination to determine the nature and likely etiology of the claimed arthritis of the bilateral knees.  The claims folder must be available for review.

The examiner is asked to examine both the right and left knees and identify any current diagnoses.  The examiner is specifically requested to state whether the Veteran has arthritis in the right, left, or both knees.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed right or left knee disability is related to any event or incident of the Veteran's active service or was caused or aggravated by the service-connected right ankle disorder.  

A complete rationale must be provided for any opinion offered.  

3.  The RO then should have the Veteran scheduled for another VA examination to determine the nature and likely etiology of the claimed arthritis of the bilateral shoulders.  The claims folder must be available for review.

The examiner is asked to examine both the right and left shoulders and identify any current diagnoses.  If current x-rays are not considered to show arthritis, the examiner is requested to review and consider the December 2000 VA X-ray documenting degenerative changes on the right.  

The examiner is also requested to provide an opinion as to whether it is at least as likely as not that any currently diagnosed right or left shoulder disability is related to any event or incident of the Veteran's active service or was caused or aggravated the service-connected right ankle disorder.  

A complete rationale must be provided for any opinion offered.  

4.  The RO must review the examination reports to ensure that they are in complete compliance with the Remand directives.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO must readjudicate only the claims that are remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


